MEMORANDUM**
Ricardo D. Arriola, a native and citizen of the Philippines, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an Immigration Judge’s denial of his application for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Gonzalez v. INS, 82 F.3d 903, 907-908 (9th Cir.1996), and we deny the petition for review.
Substantial evidence supports the BIA’s conclusion that Arriola failed to prove that he was persecuted, or has a well-founded fear of future persecution, on account of an enumerated ground. See INS v. Elias-Zacarias, 502 U.S. 478, 481, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992). Arriola testified that the New People’s Army demanded money and professional services from him, but he failed to demonstrate that he suffered this treatment because of his actual or imputed political opinion. See id.
It follows that Arriola failed to satisfy the more stringent standard to establish eligibility for withholding of removal. See Pedro-Mateo v. INS, 224 F.3d 1147, 1150 (9th Cir.2000).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.